Title: To George Washington from Anthony Wayne, 28 January 1781
From: Wayne, Anthony
To: Washington, George


                        
                            Dear General
                            Trenton 28th Jany 1781
                        
                        The Commissioners appointed by Congress have nearly closed the settlement of the Inlistments of the Pennsa
                            Line, the last or Eleventh Regiment will be finished this Evening, we have now Discharged out of the Aggregate 1220 men so
                            that we may count upon about 1180 non commissioned Officers & privates as a next off, who are all furloughed by Order of the
                            Committee until March & toward April, except recruiting sergeants & Musick.
                        I shall leave this place the day after tomorrow or as soon as all the straglers have passed the Delaware,
                            & the whole of the Arms & Accoutrements are forwarded to Phila. where I shall expect your Excellency’s
                            further Orders, Genl Irvine will also be anxious for your Directions; he is now there preparing for the Recruiting
                            service.
                        I am happy to Inform you that the loss of Arms is far short of what we had reason to expect, Indeed there is
                            scarcely a man Discharged or Furloughed, but what has produced a Rect for his Musket bayonet &ca.
                        There was early Orders given to the Regimental Q. Master to secure the public Stores of their Respective
                            Corps & particular Directions to Mr Hughes to Collect the whole & return them into the Dy Q. Master at
                            Morristown.
                        Inclosed is an Order of Discharge—a blank discharge—& furloughs; by which your Excellency will find
                            that I have had my share of very distressing duty, attended with some Disagreeable events at almost every hour of day
                            & Night which will also paliate for any seeming neglect in point of Information &ca. I have the honor to
                            be with much Esteem Your Excelly’ most Obt & Obliged Huml. Sert
                        
                            Anty Wayne
                        
                        
                            N.B. I have sent the Paper of the 24th Instant in which you’l find a Circumstanl acct of the Defection
                                of the Pennsa Line—whence some Gentlemen have taken full Credit for the part they have had in the
                                business.
                        

                    